Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 14, 2014

                                    No. 04-13-00891-CR

                                      Donald F. HUFF,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR2990
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to September 8, 2014. No further extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court